The court of appeals, finding its judgment to be in conflict with the judgment of the Court of Appeals for Cuyahoga County in Krafcik v. USA Energy Consultants, Inc. (1995), 107 Ohio App.3d 59, 667 N.E.2d 1027, certified the record to this court for review and final determination.
The judgment of the court of appeals is reversed on the authority of ABM Farms, Inc. v. Woods (1998), 81 Ohio St.3d 498, 692 N.E.2d 574.
Moyer; C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.